DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, filed with the RCE, with respect to the rejection(s) of claim(s) 1, 15 and 20 under Schleicher have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Husted (US 4,322,833; previously cited against the claims).  Husted (fig 2) discloses a watch with an optical window (56) that rests on a lip (88) and a seal (58) and an electrically conductive film (54) passes from the exterior of the optical window to the interior.  
Husted was cited against the claims in the First Action Interview (3/31/21).  In this Action, the Examiner noted that “proposed language for claim 10 that included the ‘shelf’.  Husted discloses this in figure 2, the ‘shoulder’ (item 88).” (see final box in the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US 10,729,347) in view of Huang (US 2019/0125259) and Husted (US 4,322,833).  Tixhon (US 2011/0200763) is cited to support for the rejection of claim 7.
With respect to claim 1, Schleicher discloses a portable electronic device (fig 6; col. 4, line 26 to col. 8, line 25; col. 10, line 14 to col. 11, line 5), comprising: 
a housing (108) having an opening; 
an optically transparent sensor window (110Z) covering the opening of the housing and cooperating with the housing to define an interior volume (see fig 6), the sensor window having an exterior-facing surface (pointing down in the figure), an interior-facing surface (pointing up in the figure), a central region (middle of 110Z, around where the watch touches the skin), and a peripheral edge (by the edges of 110Z, near the border with 108); 
a seal (fig 2, item 126; col. 5-6, bridging paragraph) positioned on the edge of the housing and filling a gap between the housing and the peripheral edge of the optically transparent window (the seal is not labeled in figure 6, but 
an electrically conductive film (140 and 122Z; col. 5, lines 48-64) extending from a portion of the interior-facing surface of the optically transparent sensor window, between the housing and the optically transparent sensor window, to a portion of the exterior-facing surface of the optically transparent sensor window (140 and 122Z extend from the processor 135 on the interior to the exterior surface of the watch bottom), 
the electrically conductive film comprising first and second electrically isolated pathways (col. 5, lines 7-8), wherein, when the portable electronic device is worn by a user, the first and second electrically isolated pathways are positioned against a user's skin (102) and are configured to measure respective first and second voltages of the user's skin (122Z is a “conductive layer” because it is designed to carry voltage/current to the processor/sensor); and 
a processor (136) positioned in the interior volume and electrically coupled with the first and second electrically isolated pathways, the processor configured to measure one or more biometric parameters of the user based on the first and second voltages (col. 7, lines 28-39).  
Schleicher discloses a watch with an optically transparent sensor window that is mated to the watch housing.  Schleicher also discloses a seal and an electrically conductive film between the sensor window and the housing.  
Schleicher discloses that its bottom housing component (110Z) includes an electrode (122Z) that extends from interior to exterior and is split into two electrically 
Schleicher does not expressly disclose that its two pathways are positioned on the peripheral region of the first housing component.  Huang (fig 6; par 21) discloses a watch that includes a bottom housing component with two electrically isolated pathways (41, 42) that are positioned on the peripheral region of the bottom housing component.  Schleicher and Huang are analogous because they are from the same field of endeavor, namely watches with wrist-facing sensor electrodes.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Schleicher pathways to be on the periphery of the watch’s bottom housing, as taught by Huang.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  Schleicher discloses two electrodes (pathways), but does not disclose where they would be placed, thus the skilled artisan would have been motivated to look to other prior art to find acceptable electrode positions. Further support for this can be found in that the Schleicher pathways enter the interior of the watch at the periphery (at the border with 108).  Thus, the skilled artisan would look to keep the pathways on the periphery and not enter the central region (where they may cross or touch). 
Alternatively, the motivation would have been the “obvious to try” rationale and the selection from a finite number of identified proven solutions, each with a reasonable 
Schleicher discloses the optically transparent sensor window is fitted against the watch housing, but does not expressly disclose the housing has a lip.  Husted (fig 2; col. 5-6) discloses a watch housing (52) that includes a lip (shoulder 88) and a seal (58).  Husted also discloses an optically transparent window (56) that sits on the lip to sandwich the seal and an electrically conductive film (54).  It is noted that Husted discloses the optical window sits on a lip at the top of the housing (on the side facing away from the user’s skin).  Schleicher, however, discloses that both sides of the watch include the same type of sensor window (see fig 6).  Thus, the skilled artisan would have been motivated to apply the Husted lip/shoulder to the Schleicher bottom (skin-facing) side. 
Schleicher and Husted are analogous because they are from the same field of endeavor, namely watches with sealed optically transparent windows.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Schleicher housing to include a lip/shoulder, as taught by Husted.  The motivation for doing so would have been the simple substitution of one known device for another, to obtain predictable results.  MPEP §2143(B). 


With respect to claim 4, Schleicher discloses the electrically conductive film is formed from “one or more other conductive and light-permeable materials” (col. 5, lines 52-56).  Thus, the skilled artisan would have considered this disclosure to include chromium silicone carbon nitride or titanium aluminum nitride.  Support for this can be found in at least Kumar (US 2012/0216847) at paragraph 34 and Tixhon (US 2011/0200763) at paragraph 4. 
With respect to claim 5, Schleicher discloses the housing is a device housing component (108 is a “device housing component”).  108 is a “component” that forms part of the watch housing.
With respect to claim 6, Schleicher does not expressly disclose the thickness of its electrically conductive film.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to set the Schleicher film to be between 0.5 and 10 microns.  The thickness of the film is a result effective variable.  MPEP §2144.05.  Through routine trial and error or calculations, the skilled artisan would have been able to suggest, predict and test different thicknesses to see which works best with Schleicher’s watch.
With respect to claim 7, Schleicher does not expressly disclose how the first electrically conductive film (122Z) is deposited on the sensor window.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to use one or more physical vapor deposition processes.  The skilled artisan would have been aware of the 
With respect to claim 8, Schleicher discloses the electrically conductive film (110Z) is a first electrically conductive film and the portable electronic device further comprises a second electrically conductive film (110Y).  The claim only broadly numbers a second film without explaining where it is or what it does.  
It is noted that claim 8 does not further limit the first/second “electrically isolated pathways” of claim 1.  Rather, claim 8 introduces new components “electrically conductive pathways”.  The different names and that claim 8 uses “a” before the name indicates that they are new limitations.  
With respect to claim 9, Schleicher discloses the second electrically conductive film (110Y) is stacked on top of the first electrically conductive film (110Z) and the first and second electrically conductive films are separated by a layer of electrically insulating material (shown in figure 6).  The second film (110Y) is on the watch face, which is higher/above the first film (110Z; part of the watch bottom). This makes the Schleicher second film “stacked on top” of the first.  Figure 6 shows many components, including insulating materials between the watch top/bottom. 
With respect to claim 10, Schleicher, Huang and Husted combine to disclose the portable electronic device, as discussed above in the art rejections of claim 1.  Claim 10 recites the same limitations as claim 1 and adds that light passes through the central portion of the sensor window.  Huang discloses light passes through the central portion of the sensor window (43, 44).  The references are analogous, as discussed above. 

With respect to 12, Schleicher discloses a seal (126; see discussion in the art rejection of claim 1) filling a gap between the sensor window and the housing.  
With respect to claim 13, Schleicher discloses the electrically conductive film comprises stacked layers including a first electrically conductive pathway (122Z) and a second electrically conductive pathway (122Y) electrically isolated from the first electrically conductive pathway.  
As discussed above, the recitation of a first/second “electrically conductive pathway” is a different name than the first/second “electrically isolated pathways” of claim 10.  Thus, they are interpreted as being different components.  Further support can be found in that claim 13 uses “a” before these limitations.  The “stacked” feature of these layers has been addressed above in the art rejection of claim 9.
With respect to claim 14, Schleicher discloses the sensor assembly is configured to receive one or more signals from a portion of the electrically conductive film disposed on the exterior-facing surface of the sensor window (col. 7, lines 22-39).  
With respect to claims 15-20, Schleicher, Huang and Husted combine to disclose the portable electronic device, as discussed above in the art rejection of claims 1, 5, 8-9, 1 and 1, respectively.  Claim 15 recites fewer limitations than claim 1, as it omits the seal (claim 19) and electrical signals provided to a processor (claim 20).  The references are analogous, as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836